Citation Nr: 1122649	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  08-29 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia

THE ISSUES

1.  Entitlement to service connection for interstitial lung disease.

2.  Entitlement to service connection for a foot disorder, to include arthritis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for an ankle disorder.

5.  Entitlement to service connection for a shoulder disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel
INTRODUCTION

The appellant had a period of active duty for training (ACDUTRA) from January 1981 to June 1981.  He also had a period of reserve service from June 1981 to June 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The issues of entitlement to service connection for interstitial lung disease and entitlement to service connection for a foot disorder, to include arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus did not have its onset during ACDUTRA and is not otherwise etiologically related to the appellant's ACDUTRA service.

2.  There is no evidence of a current ankle disorder that is due to disease or injury.

3.  There is no evidence of a current shoulder disorder that is due to disease or injury.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  An ankle disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  A shoulder disorder was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, VCAA duty to notify was satisfied through letters dated in December 2005 and March 2006, which were issued prior to the initial adjudication of the claims in September 2006.

Next, VA has a duty to assist the appellant in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  The RO has obtained service, private, and VA treatment records.

The appellant was not afforded examinations to address the claims decided herein.  However, there is no lay or medical evidence of record that the appellant has a current disability of the ankles or shoulders.  In addition, there is no lay or medical evidence suggesting that the appellant's tinnitus began during ACDUTRA or was caused by an injury incurred during INACDUTRA.  Therefore, examinations for these claims are not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the appellant's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24) (2010); see Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) ("an individual who has served only on active duty for training must establish a service-connected disability in order to achieve veteran status"); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. at 419.

As an initial matter, the Board notes that the appellant has not alleged that the any of the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The appellant's November 1980 entrance examination report shows that examination of all pertinent body systems was normal.  On a report of medical history, the appellant denied a history of ear trouble, arthritis, painful or "trick" shoulder, and joint deformity.

A February 1981 service record shows that the appellant complained of a swollen and bruised right ankle for one week.  The assessment was tendon sprain.

A March 1981 service treatment record shows that the appellant complained of bilateral ankle pain for one-and-a-half months.  Following examination, the assessment was possible tendonitis.

An April 1981 service record shows that the appellant was issued a pair of large-sized ear plugs.

A May 1983 reserve service report shows that examination of the appellant's ears, feet, lower extremities, and upper extremities were normal.  At that time, the appellant reported a history of painful or "trick" shoulder or elbow.  He denied any ear trouble.  Notes indicated musculoskeletal chest pain and pain in the right shoulder and elbow.

A June 2001 prison medical record shows that the appellant had a lipoma on his left trapezius muscle.  He indicated that it had increased in size over the past couple of years.  

On his November 2005 claim, the appellant stated that his tinnitus began in June 1982, his ankle trouble began in March 1981, and his trick shoulder began in August 1983.

In a February 2006 written statement, the Veteran indicated that he believes that his ankle trouble began on active duty and was shown on examination in March 1983.  He believes that his trick shoulder disorder began around March 1981.

Based on the evidence of record, the Board finds that service connection for an ankle disorder and a shoulder disorder must be denied.  There is no medical or lay evidence of record suggesting that the appellant has a currently diagnosed ankle or shoulder disorder.  The appellant has not complained of a specific ankle disorder or shoulder disorder and has not indicated that there are any medical records that would show such disorders.  There is a June 2001 record showing a lipoma of the trapezius muscle.  However, there is no evidence that this is a chronic disability, and the appellant has asserted that his claimed shoulder disorder is orthopedic-specifically, he stated that it was a "trick" or locked shoulder, as reported in his service record.

Even if the appellant had complained of current pain in his ankles or shoulders (which he has not), all competent evidence of record shows the appellant has no underlying pathology for such ankle or shoulder pain.  Basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: "For disability resulting from personal injury suffered or disease contracted in the line of duty. . . ."  38 U.S.C. §§ 1110, 1131.  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the appellant must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  In the absence of an identified disease or injury, service connection may not be granted.  See Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).

With regard to the appellant's claim of entitlement to service connection for tinnitus, the appellant has alleged that an April 1981 service record shows that he complained of tinnitus.  However, a review of this record shows that this is not the case.  The appellant was issued ear plugs in April 1981, but no mention of complaints of tinnitus or any ear symptoms were noted.  Furthermore, the appellant denied any ear complaints in May 1983.  In addition, the appellant indicated in his November 2005 claim that his tinnitus began in June 1982.  This is after the appellant's separation from ACDUTRA and during his period of reserve service.  Therefore, continuity of symptomatology since separation from ACDUTRA is not shown, even when considering the appellant's lay statements.  Furthermore, even if the appellant has asserted that his tinnitus began during his reserve service, there is no evidence that it began during INACDUTRA and, nevertheless, it was not the result of an injury.  Therefore, service connection for tinnitus must be denied.

After a review of the record, the Board concludes that the preponderance of the evidence is against a finding that service connection is warranted for an ankle disorder, a shoulder disorder, and tinnitus.  As such, the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for tinnitus is denied.

Service connection for an ankle disorder is denied.

Service connection for a shoulder disorder is denied.


REMAND

The Board finds that further development is necessary prior to final adjudication of the appellant's claims of entitlement to service connection for interstitial lung disease and a foot disorder, to include arthritis.

A February 1981 service record shows that the appellant had a positive PPD (tuberculosis) test.  He was started on INH for tuberculosis.

An April 1982 reserve record shows that the appellant underwent chest x-ray, which revealed nonactive pulmonary abnormality.

January 1984 private hospitalization records show that the appellant was diagnosed as having scarring and pleural changes in the lung of undetermined etiology.  An x-ray from the previous April showed some scarring predominantly in the left lung.  The physician noted that the appellant had been treated at Paris Island for abnormal chest x-rays with INH for six months and apparently had a positive tuberculin skin test.  The impression was scarring and pleural changes in the lung of undetermined etiology.

A June 2001 prison medical record shows that the appellant reported having a positive PPD test in 1980.  The appellant underwent lung biopsy in 1986 and was found to have interstitial lung disease.  The impression was interstitial lung disease.  It was noted that perhaps tuberculosis played a role in this.  There was no evidence of active tuberculosis at that time.

Given the evidence during ACDUTRA of a positive tuberculosis test and the suggestion by the appellant's medical provider in June 2001 that his tuberculosis may have played a role in his interstitial lung disease, the Board finds that a remand is necessary to obtain an opinion as to whether any currently diagnosed lung disorder is related to the appellant's period of ACDUTRA.  The Board finds that the current opinion is in adequate because it is speculative.

Furthermore, two entries in the appellant's ACDUTRA service records dated in February 1981 and June 1982 show that he complained of pain in his feet.  The assessment in February 1981 was rule out tendonitis.  Thereafter, a May 2005 VA outpatient treatment record contains an assessment of arthritis of the feet.  Given the in-service complaints of foot pain and the post-service diagnosis of arthritis of the feet, the Board finds that a remand is necessary to obtain an opinion as to whether the appellant's arthritis of the feet is related to his period of ACDUTRA.  There is no competent opinion of record addressing this matter.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the appellant for a VA examination regarding his claim for service connection for interstitial lung disease.  The claims file should be provided to the examiner for review.  The examiner is asked to specifically review the positive PPD test during the appellant's period of ACDUTRA and the opinion provided in June 2001 that suggested that the appellant's tuberculosis could have played a role in his currently diagnosed interstitial lung disease.  The examiner is asked to examine the appellant and provide an opinion as to whether it is at least as likely as not that any currently diagnosed lung disorder is related to the appellant's period of ACDUTRA (from January 27, 1981, to June 20, 1981), to include his positive PPD test in February 1981.

The examiner is asked to provide a rationale for all opinions given.

2.  Schedule the appellant for a VA examination regarding his claim for service connection for arthritis of the feet.  The claims file should be provided to the examiner for review.  The examiner is asked to review the claims file, including specifically the complaints of foot pain during ACDUTRA, and examine the appellant.  The examiner is then asked to provide an opinion as to whether it is at least as likely as not that any currently diagnosed foot disorder is related to the appellant's period of ACDUTRA (from January 1981, to June 20, 1981), to include the specific complaints of foot pain during this time.

The examiner is asked to provide a rationale for all opinions given.

3.  Readjudicate the instant claims.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


